Case 1:21-mj-00316-RMM Document5 Filed 03/17/21 Page 1of1

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT

 

 

for the
District of Columbia
United States of America
% ‘ Case: 1:21-mj-00316
CLIFFORD MACKRELL ) _ Assigned To : Meriweather, Robin M.

) Assign. Date : 3/16/2021
) Description: Complaint w/ Arrest Warrant

__ _ _ = )

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) / CLIFFORD MACKRELL ;
who is accused of an offense or violation based on the following document filed with the court:

 

Indictment © Superseding Indictment O Information © Superseding Information J Complaint
© Probation Violation Petition Supervised Release Violation Petition OViolation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 111(a)(1) - Forcibly Assault, Resist, Oppose, Impede, Intimidate, or Interfere with Certain Officers or Employees;
18 U.S.C. §§ 1752(a)(1), (2), and (4) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
Lawful Authority with Intent to Impede or Disrupt the Orderly Conduct of Government Business or Official Functions;

18 U.S.C. § 231(a)(3) - Obstruction of Law Enforcement During Civil Disorder; and

40 U.S.C. § 5104(e)(2)(F) - Violent Entry and Disorderly Conduct on Capitol Grounds.

fm peas

 

 

 

Date: 03/16/2021 ee _
Issuing officer's signature
City and state: Washington, D.C. Robin M. Meriweather, U.S. Magistrate Judge
Printed name and title
Return

This warrant was received on (date) Be). L EC ah _, and the person was arrested on (date) _ 4-1 af ee Zi :
at (cityand state) \WJELLINGTON OW.
Date: we = 2). SA : a“ ¥. WS

 

Afresting offiter’s signature
iin

SA Timecths Keleaye \O

Printed name and title

 

 
